DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 18, 2021.

Response to Arguments
Applicant's arguments filed on November 18, 2021 have been fully considered but they are not persuasive for the following reasons explained below.

Applicant respectfully asserts that the cited prior art fails to meet the limitations “…a choker shaft mounted for rotation parallel to the rotation shaft; a choker mounted on the choker shaft, the choker configured to open or close the intake channel when the choker shaft is rotated between an open orientation and a closed orientation; and an unlocking device located at an end of the rotation shaft configured for engaging and rotating the choker shaft from the closed orientation to the open orientation when the rotation shaft moves from the closed orientation to the open orientation…”.

The Examiner respectfully submits that regarding the claimed “unlocking device located at an end of the rotation shaft”, Groh discloses lever 60 mounted to the exterior of the carburetor 50.  According to an exemplary embodiment, the choke lever 60 is coupled via a linkage 62 to the automatic choke mechanism 70 and the manual choke mechanism 80. lever 60 coupled to linkage 62 is interpreted herein as the claimed unlocking device.
Moreover, because Eberhardt (Fig. 2) discloses a choke valve (29) pivotably mounted in the intake channel portion upstream of the butterfly valve (24) it is apparent and obvious that the choker shaft will be mounted for rotation parallel to the rotation shaft of the throttle as claimed at least in claim 1. In other words, Eberhardt (Fig. 2) at a minimum disclose throttle valve with corresponding rotation shaft and choke valve with corresponding choke valve and at the same time from Figure 2 on Eberhardt both shafts (for choke and throttle valves) are parallel.

Disposition of Claims
Claims 1-10 are pending in this application.
Claims 1-8 are rejected.
Claims 9-10 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Groh et al. (US 2014/0238343 A1), in view of Eberhardt et al. (US 2009/0013963 A1).

With regard to claim 1, Groh (Figures 1-7B) discloses an electric throttle device for a portable gasoline engine (20) including a body, a cylinder located in the body, and a carburetor (50) located at a side of the cylinder and with an intake channel (42), the electric throttle device comprising: 
a rotation shaft (56); 
a throttle (54) mounted on the rotation shaft (56), the throttle (54) working to open or close the intake channel (42); a power unit (36); 
a transmission unit (72, 84, 83,90, 92, 86, 94) in a transmission connection with the power unit (36); 
a controller (not shown but implied);
the transmission unit (72, 84, 83,90, 92, 86, 94) being matched with the rotation shaft (56), and the controller (not shown but implied) including a circuit driving module for driving the power unit (36) to control opening or closing of the throttle (54);
a temperature sensor connected with the controller (not shown but implied); and 
Groh Paragraph 27: “The thermal switch is configured to open when subjected to a threshold temperature, thereby breaking the circuit and cutting power to the solenoid 72”.
a choker controlling device (70) connected with the controller (not shown but implied).

Moreover, Groh discloses a choke valve (54) and a choke valve shaft (56) that were interpreted above as the corresponding throttle and throttle shaft respectively, but lacks:
“…a choker shaft mounted for rotation parallel to the rotation shaft; a choker mounted on the choker shaft, the choker configured to open or close the intake channel when the choker shaft is rotated between an open orientation and a closed orientation; and an unlocking device located at an end of the rotation shaft configured for engaging and rotating the choker shaft from the closed orientation to the open orientation when the rotation shaft moves from the closed orientation to the open orientation…”.

In other words Groh lacks an extra throttle valve and corresponding shaft to have a combined throttle and choker valve.

However, Eberhardt (Paragraph 20 and Figure 1) discloses a choke valve 29 is disposed in the intake channel portion 18 upstream of the butterfly valve 24 relative to the direction of flow 22.

Further on, regarding the claimed “unlocking device located at an end of the rotation shaft”, Groh discloses lever 60 mounted to the exterior of the carburetor 50.  According to an exemplary embodiment, the choke lever 60 is coupled via a linkage 62 to the automatic choke mechanism 70 and the manual choke mechanism 80. Accordingly, lever 60 coupled to linkage 62 is interpreted herein as the claimed unlocking device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Groh incorporating a choker and choker shaft in addition to the throttle valve and throttle shaft as taught by Eberhardt to supply a richer fuel mixture when starting the engine.

With regard to claim 2, Groh in view Eberhardt discloses the electric throttle device of claim 1, wherein the transmission unit (72, 84, 83, 90, 92, 86, 94) cooperates with an end of the rotation shaft (56) via a throttle pull rod (62) for movement, and the throttle (54) and the rotation shaft (56) are rotated coaxially [Please see at least Groh Figure 3].

With regard to claim 3, Groh in view Eberhardt discloses the electric throttle device of claim 2, wherein the transmission unit (72, 84, 83, 90, 92, 86, 94) comprises a rack (90) fixed to the throttle pull rod (62), and a gear (92) cooperating with the rack (90) and connected to an output of the power unit (36).

With regard to claim 4, Groh in view Eberhardt discloses the electric throttle device of claim 3, wherein the power unit (36) is any one of an electric motor, a combination of an electric motor and a gearbox, an electric-magnetic power unit, or a pneumatic power unit [Groh Paragraph 30: “starter motor 36”].

With regard to claim 5, Groh in view Eberhardt discloses the electric throttle device of claim 4, wherein the controller employs a hot-start mode and opens the choker when the ambient temperature is higher than a preset value, and employs a cold- start mode and closes the choker when the ambient temperature is lower than a preset value [Groh Paragraphs 28 and 32].

With regard to claim 6, Groh in view Eberhardt discloses the electric throttle device of claim 5, wherein the choker shaft is driven by another power unit, wherein the choker is located at an intake end of the intake channel while the throttle is located at an exhaust end of the intake channel [When combining Eberhardt teachings into Groh’s engine system one skill in the art would arrive at the claim 6 limitations as explained above in claim 5 in view of the analysis of claim 1].

With regard to claim 7, Groh in view Eberhardt discloses the electric throttle device of claim 5, wherein the electric throttle device further comprises a rotation end and an unlocking end which are located at two ends of the rotation shaft, respectively, wherein the rotation end is fixed to the throttle pull rod and the unlocking end cooperates with the choker controlling device for movement, and the throttle is opened to drive the choker to open [When combining Eberhardt teachings into Groh’s engine system one skill in the art would arrive at the claim 7 limitations as explained above in claim 5 in view of the analysis of claim 1].

With regard to claim 8, Groh in view Eberhardt discloses the electric throttle device of claim 7, wherein the rotation end is at least partially in a circular arc shape, and defines several fixing holes arranged in an arc shape, wherein one of the fixing holes is fixed to an end of the throttle pull rod by snap-fitting [When combining Eberhardt teachings into Groh’s engine system one skill in the art would arrive at the claim 8 limitations as explained above in claim 5 in view of the analysis of claim 1].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/GRANT MOUBRY/Primary Examiner, Art Unit 3747